Title: To James Madison from Joseph Warner Rose, 13 January 1808
From: Rose, Joseph Warner
To: Madison, James



Sir!
Antigua 13th January 1808

On the 22nd December I had the honor of addressing you duplicate of which you have herewith  Since that period the Danish Islands of St. Thomas & Santa Cruz are in the Possession of the British.  From the late orders of His Britannic Majesty and the strong rumour of France having declared War against the United States has created much uneasiness in these Islands but Mr Rose’s Mission which is generally supposed to be principally respecting the British West India Colonies and to offer a general Trade is the only hope the Planters have of being well supplied with American Produce.  If the presumption of the Mission is correct the Navigation Act must inevitably be suspended and should The President enter into such arrangements and Consuls are to be appointed may I solicit the appointment to the Leeward Islands and I shall feel myself under many Obligations to you in mentioning my Name.  I have the Honor to be Sir Your Obedient Servant

Joseph Rose.

